Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 1 of 9 PageID# 248



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Benjamin Butch Johnson,
       Petitioner,

V.                                                                  I:19cv01080(LO/MSN)

Harold W.Clarke,
      Respondent.

                                  MEMORANDUM OPINION


       Benjamin Butch Johnson, a Virginia inmate proceeding pro se, has filed a petition for a

writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the constitutionality of his

February 22, 2016 conviction in the Circuit Court of the City of Chesapeake for first-degree

murder. Respondent has filed a Motion to Dismiss, with a supporting brief. Johnson has been

notified of his opportunity to file responsive materials pursuant to Roseboro v. Garrison. 528

F.2d 309(4th Cir. 1975), but has declined to respond. Accordingly, this matter is now ripe for

disposition. For the reasons that follow, respondent's Motion to Dismiss must be granted, and
the petition will be dismissed.

                                    1. Procedural History

       On August 26 through 31,2015, Johnson was tried by a jury and found guilty of first-
degree murder. The jury fixed his sentence at life in prison and a fine of$100,000. Johnson
represented himself with stand-by counsel at trial. On February 22,2016,the Chesapeake
Circuit Court sentenced Johnson to life in prison. (Case No. CRl 1-2472). The Court of
Appeals of Virginia denied Johnson's petition for appeal on May 16, 2017, and his petition for
rehearing on July 21, 2017. Johnson did not appeal to the Supreme Court of Virginia. The
Court of Appeals of Virginia summarized the trial evidence as follows:
Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 2 of 9 PageID# 249
Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 3 of 9 PageID# 250
Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 4 of 9 PageID# 251
Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 5 of 9 PageID# 252
Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 6 of 9 PageID# 253
Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 7 of 9 PageID# 254
Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 8 of 9 PageID# 255
Case 1:19-cv-01080-LO-MSN Document 14 Filed 08/06/20 Page 9 of 9 PageID# 256
